DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takii et al. (US 2022/0157724).
	In re claim 1, Takii et al., in annotated Fig. 19A and corresponding text, teach an electronic device, comprising: 
a stack structure 132/146/232/246 comprising tiers 132/146 and 232/246 of alternating conductive structures 146 and 246 ([0172]) and insulative structures 132 and 232 ([0089], [0117]); 
staircase structures 200 within the stack structure 132/146/232/246 and including steps S defined by edges of the tiers 132/146 and 232/246; 
contacts 86 on the steps S of the staircase structures 200; 
support pillars 176 extending vertically through the stack structure 132/146/232/246; and 
support structures 20 laterally adjacent to the contacts 86 in a first horizontal direction and extending vertically through the stack structure 132/146/232/246, the support pillars 176 exhibiting a lateral dimension relatively larger than a lateral dimension of the contacts 86 and the support structures 20.

	In re claim 10, Takii et al., in annotated Fig. 19A, teach further comprising a source 10 (i.e. a source-level material layer) underlying the stack structure 132/146/232/246, each of the support pillars 176 and the support structures 20 extending substantially entirely through the stack structure 132/146/232/246 and contacting the source 10.

	In re claim 11, Takii et al. teach a method of forming an electronic device, the method comprising: 
forming pillars 776 (Figs. 19A, 19D) in a stack comprising alternating first materials 132/232 and second materials 146/246 within an array region 100 (Fig. 19A); 
forming stair step structures in the stack within a staircase region 200 laterally adjacent to the array region 100 (annotated Fig. 19A); 
forming support pillars 20 comprising a liner 50 and a fill material 62 (Fig. 7D) within the staircase region 200 (Note: support pillars 20 have the “same set of components as a memory opening fill structures 58”, [0104], Fig. 15D, meaning the support pillars 20 have the identical structural configuration as that of  memory opening fill structures 58, wherein memory opening fill structures 58 comprise a memory film 50 and a dielectric core 62 (Fig. 7D), wherein the memory film 50 acts the “liner” as it is a liner within an opening, and the dielectric core 62 acts as the “fill material”, as it fills the opening); 
forming support structures 58 extending vertically through the stack within the array region 100 (annotated Fig. 19A); 
forming slots 79 extending through the stack, the slots 79 positioned relatively closer to the support structures 58 than to the support pillars 20 (Fig. 10A); and 
forming conductive contacts 86 on individual steps S of the stair step structures (annotated Fig. 19A).
                                     
                                       
    PNG
    media_image1.png
    607
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    582
    media_image2.png
    Greyscale

                
    PNG
    media_image3.png
    441
    620
    media_image3.png
    Greyscale
        
                 
    PNG
    media_image4.png
    470
    620
    media_image4.png
    Greyscale

	In re claim 12, Takii et al. teach that forming the support pillars 20 and forming the support structures 58 comprises forming openings 19 for the support pillars 20 and forming additional openings 49 for the support structures 58 using a single masking act (Fig. 6, [0128], [0129], [0124]).

	In re claim 14, Takii et al. teach that forming the support structures 58 comprises selecting an outermost material 52 (e.g. a blocking dielectric layer 52, ([0131], Fig. 7D) of the support structures 58 to exhibit an etch selectivity with respect to one of the first materials 132/232 and the second materials 146/246 of the stack (Note: the material of 52 is different from that of 132/232 and 146/246 and thus exhibits the etch selectivity with respect to one of the first materials 132/232 and the second materials 146/246).

	In re claim 17, Takii et al. teach that forming the support structures 58 comprises positioning the support structures 58 adjacent to the slots 79 without forming the support structures 58 between neighboring conductive contacts 86 (Fig. 10A and annotated Fig. 19A).

Claims 19, 20 and 25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ariyoshi (US 2017/0287926).
	In re claim 19, Ariyoshi, in annotated Fig. 18B and corresponding text, teaches a memory device, comprising: 
strings of memory cells within an array region 100 and extending vertically through a stack 132/146/232/246 of alternating dielectric materials 132 and 232 ([0077]) and conductive materials 146 and 246 ([0122]); 
at least one stair step structure within a staircase region 200 of the stack 132/146/232/246, the at least one stair step structure including steps S defined by horizontal ends of the conductive materials 146 and 246; 
conductive contacts 66 physically contacting the steps S of the at least one stair step structure; 
first support structures 155 extending vertically through the stack 132/146/232/246 within the at least one stair step structure; and 
second support structures 55 extending vertically through the stack 132/146/232/246 within the array region 100 and external to the at least one stair step structure, each of the second support structures 55 exhibiting a smaller lateral cross-sectional area than each of the first support structures 155.

    PNG
    media_image5.png
    535
    683
    media_image5.png
    Greyscale

	In re claim 20, Ariyoshi, in annotated Fig. 18B and corresponding text, teaches further comprising filled slots 74/76 laterally adjacent to the at least one stair step structure, wherein the second support structures 55 are relatively longer in a direction Y parallel to the filled slots 74/76 than in another direction X orthogonal to the filled slots 74/76.

	In re claim 25, Ariyoshi, in annotated Fig. 18B and corresponding text, teaches that each of the second support structures 55 are spaced apart from the first support structures 155 in at least one horizontal direction X, the second support structures 55 located at opposing horizontal ends of rows of the conductive contacts 66 without being horizontally aligned with the first support structures 155.
Allowable Subject Matter
Claim 27 is allowed.
Claims 2-9, 13, 15, 16, 18, 21-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current inventio is deemed to be directed to a nonobvious improvement over the invention published in US 2022/0157724.  The improvement comprises: (a) a dielectric material within replacement gate slots extending through the stack structure, the support structures relatively closer to the replacement gate slots than to the support pillars in the first horizontal direction (claim 2); (b) memory pillars in an array region and laterally adjacent to the staircase structures and additional support structures laterally adjacent to the memory pillars, wherein each of the additional support structures and individual memory pillars of the array region comprises an oxide-nitride-oxide material (claim 9); (c) forming the pillars comprises conformally forming a cell film within pillar openings and forming a fill material within a central region of the pillar openings; and forming the support structures comprises conformally forming at least one insulative material within the additional openings, wherein forming the pillars and forming the support structures occur at substantially the same time (claim 13); (d) the conductive contacts are laterally separated from the filled slots by one of the second support structures, the second support structures located within a distance of from about 30 nm to about 120 nm from a lateral side boundary of the filled slots (claim 21); and (e) the stack comprises a first deck and a second deck vertically separated from the first deck by an insulative material, each of the first support structures and the second support structures individually comprising a continuous portion of a silicon oxide material extending substantially entirely through a height of the first deck and the second deck (claim 22).
	In re claim 27, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2022/0270972.  The improvement comprises: support structures between the slots and the contact structures and extending vertically through the stack, the support structures exhibiting oblong cross-sectional shapes horizontally aligned with the conductive structures without being located between neighboring conductive contacts. (Note: Structures 206 in Fig. 1D may be interpreted as the “support structures”, but structures 206 do not have oblong cross-sectional shapes horizontally aligned with the conductive structures 204 without being located between neighboring conductive contacts 204).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 22, 2022



/HSIEN MING LEE/